Citation Nr: 1400687	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-28 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for osteoarthritis of the right knee. 

2.  Entitlement to an evaluation in excess of 20 percent for internal derangement with chondromalacia patella of the right knee. 

3.  Entitlement to an evaluation in excess of 10 percent for post-operative degenerative changes of the left knee. 

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1991 to March 1993. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued the 20 percent evaluations for osteoarthritis and internal derangement with chondromalacia patella of the right knee, and the 10 percent evaluation for post-operative mild degenerative changes of the left knee. 

In a May 2010 rating decision, the RO granted a temporary 100 percent for osteoarthritis of the right knee and post-operative mild degenerative changes of the left knee, both effective from  November 4, 2008, to January 31, 2009, and then continued the previous 20 percent and 10 percent evaluations, respectively, thereafter.  Therefore, the Board will consider the Veteran's claims for higher evaluations outside of the 100 percent evaluation period.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

In July 2013, the Veteran presented testimony in a video conference hearing before the undersigned; and a copy of the transcript has been associated with the claims folder.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  During the July 2013 hearing, the Veteran and his representative raised the issue of the Veteran's unemployability.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claims and has accordingly listed the raised TDIU claim as an issue. 

In July 2013, the Board received additional evidence from the Veteran.  This evidence has not been reviewed by the agency of original jurisdiction (AOJ).  However, the Veteran included a written waiver of this procedural right with the evidence received.  38 C.F.R. §§ 19.37, 20.1304 (2013).  Thus, the Board will consider the newly submitted evidence in the first instance.

In a June 2012 rating decision, the RO granted service connection for a lumbar spine disability and assigned a 10 percent disability evaluation.  During the July 2013 hearing, the Veteran indicated disagreement with the evaluation assigned.  The Board finds that the July 2013 rating decision is final as the Veteran did not file a timely appeal.  See 38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  However, the Board finds that the Veteran has raised the issue of an increased evaluation for lumbar spine disability which has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded an examination for his knee disorders in June 2009.  During his July 2013 video conference hearing, the Veteran testified that the examination was inadequate.  The Veteran specifically indicated that the symptoms he complained of to the examiner were not accurately reflected in the examination report due to misunderstandings in communication.  For example, he stated that he used a brace but the examiner indicated that the Veteran did not use a knee brace.   Additionally, the Veteran stated that he told the examiner he took medication but the examiner indicated on the report that the Veteran denied taking any medication.  His representative also stated that it was uncertain whether the examiner used a goniometer during the evaluation.  Furthermore, the Veteran reported that his symptoms had worsened since he was evaluated in June 2009.  As the current level of disability is at issue and the Veteran has testified to worsening symptoms as well as inadequacies in the last VA examination, the Board finds that a contemporaneous VA medical examination is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

The Board notes that since it has just determined that a claim for a TDIU is part of the pending increased rating claims, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2013).  Therefore, on remand, he should be sent an appropriate notification letter. 


Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran a 38 C.F.R. § 3.159(b) compliant duty-to-assist letter on the issue of entitlement to a TDIU. 

2. Schedule the Veteran for an appropriate examination to determine the current severity of his service-connected bilateral knee disabilities.  The claims folder must be made available to the examiner in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all appropriate protocols for rating knee disabilities.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted on the evaluation report.  

All indicated studies, including X-ray and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. The examiner must specifically state range of motion findings using a goniometer, and indicate on the examination report that a goniometer was used.  

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should also provide an opinion concerning the impact of the disorders on the Veteran's ability to work, to include determining  whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected knee disorders. 

The examination report must include a complete rationale for all opinions and conclusions reached. 

3. Thereafter, readjudicate the Veteran's claims for an increased evaluations for his knee disorders, to specifically include whether a separate evaluation is warranted for left knee instability; and TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


